IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SHANE G. SPEROW,                         :   No. 53 MAP 2018
                                         :
                   Appellant             :
                                         :   Appeal from the Order of the
                                         :   Commonwealth Court, dismissing the
             v.                          :   Petition for Review, dated August 6,
                                         :   2018 at No. 401 MD 2018
                                         :
KEVIN RANSOM, SUPERINTENDENT,            :
S.C.I. WAYMART, ET AL., AND THE          :
PENNSYLVANIA BOARD OF                    :
PROBATION AND PAROLE,                    :
                                         :
                   Appellees             :


                                   ORDER



PER CURIAM                                              DECIDED: April 26, 2019

    AND NOW, this 26th day of April, 2019, the Order of the Commonwealth Court is

AFFIRMED.